Citation Nr: 0019947	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tenosynovitis of the 
left knee and ankle.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating action of the Los Angeles, California, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In December 1996, the veteran presented testimony at a 
personal hearing held by the undersigned Member of the Board 
at the local VARO.  In March 1997, the Board remanded this 
issue to the RO for additional evidentiary development.  

During the pendency of this appeal, the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for an anterior 
cruciate ligament tear of the left knee and trauma to 
multiple joints due to a drug overdose.  Compensation for a 
dental condition was also denied.  The veteran was informed 
of these adverse determinations by VA letter dated April 28, 
1999.  He thereafter filed a timely notice of disagreement, 
and was issued a statement of the case (SOC) in September 
1999.  However, to date, he has failed to file a substantive 
appeal and, thus, the Board does not have jurisdiction of 
these matters.  See 38 C.F.R. § 20.201 (1999).

The RO confirmed and continued the denial of the veteran's 
tenosynovitis claim in April 1998 and September 1999 
supplemental SOCs. 


FINDINGS OF FACTS

1.  The veteran was treated for an acute ankle sprain in the 
months prior to entry into service.

2.  No left knee or left ankle disability was found at the 
service induction examination. 

3.  The veteran was treated on occasion for left knee and 
ankle pain in service; however, there was no competent 
medical evidence of chronic disability or pathology and 
inservice X-rays of the left knee and left ankle were 
consistently negative.  

4.  Chronic tenosynovitis was not evidenced in service and 
the inservice impressions and histories of traumatic 
arthritis were not supported by the medical evidence of 
record at that time.

5.  The veteran incurred post-service traumas to the left 
lower extremity.

6.  The earliest X-ray evidence of arthritis in the left knee 
is more than 20 years after service and is not shown to be 
traumatic; there is no X-ray evidence of arthritis of the 
left ankle at any time.  

7.  A nexus between the veteran's current left knee and ankle 
symptomatology and his period of active duty service, to the 
exclusion of his intercurrent traumas, has not been 
demonstrated by competent medical evidence.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that identifiable left 
knee and ankle disabilities existed prior to service has not 
been demonstrated; therefore, the presumption of soundness at 
service entrance has not been rebutted.  38 U.S.C.A. § 1111 
(West 1991).  

2.  Chronic left knee and ankle disorders, to include 
tenosynovitis, were not incurred in or aggravated by military 
service, nor may arthritis of those joints be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  It was for this reason 
that the case was remanded in March 1997.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Background

The October 1970 service entrance examination was negative 
but in an adjunct medical history questionnaire the veteran 
reported having or having had swollen or painful joint and 
foot trouble.  The veteran also reported having been given 
Cortisone shots by Dr. M. B. for ankle and knee joint 
conditions.  

On October 24, 1970 the veteran complained of a history of an 
ankle problem.  His ankle was slightly edematous but had full 
range of motion.  Two days later, he had a left ankle sprain 
but still had full range of motion.  An X-ray the next day, 
when he complained of left ankle pain, revealed no 
significant abnormality.  It was also noted that he had great 
difficulty with weight-bearing.  His preservice cortisone 
shot had not provided relief.  The day after that, October 
28th, an examination of his left ankle was entirely within 
normal limits.  He had good range of motion of the left 
ankle, no effusion, no erythema, and no Tinel's sign but did 
have an area of decreased sensation of the left foot in a 
desert boot distribution.  

An October 29, 1970 statement from Dr. M. B. indicates that 
he had followed the veteran from the 9th to the 27th of June 
1970 for an acute sprain of the left ankle with associated 
pain radiating to the left knee.  There was no left knee 
pathology.  He received two injections of Xylocaine and 
Hydrocortisone.  In view of his persistent symptoms he had 
been referred to an orthopedic consultant.  

On orthopedic consultation on November 2, 1970 the veteran 
complained of pain in the left knee and ankle.  On 
examination he had no instability and both joints had good 
range of motion and strength.  There was no swelling.  He was 
returned to duty.  When seen two days later for the same 
complaints, it was noted that in the past he had been given 
medication for arthritis.  On examination there was full 
range of motion of those joints.  The impression was that 
arthritis was to be ruled out.  A report of a November 9, 
1970 left knee X-ray reflects that the veteran had a history 
of arthritis but the X-rays revealed his left knee was 
normal.  

On the veteran's third orthopedic consultation in November 
1970, his left knee was still painful when running, but it 
was also noted that the two prior consultations had been 
negative and a current examination was again completely 
negative.  The impression was no internal derangement of the 
left knee and he was returned to duty without limitations.  
Another left knee X-ray later in November 1970, taken to rule 
out a subluxating left patella, revealed no significant 
abnormality.  

In December 1970 the veteran reported that his left knee and 
ankle pain was worse when running but on examination he had 
full range of motion of each joint and good left ankle 
strength, as well as no tenderness of the left ankle.  He was 
found to be fit for duty.  

On March 17, 1971 it was reported that the veteran had a 
history of a painful left ankle but no swelling.  On 
examination there was no swelling or tenderness of the left 
ankle.  The impressions included questionable ankle 
pathology.  A left ankle X-ray revealed no significant 
abnormality.  On follow-up the next day, the impression was 
questionable tenosynovitis of the left ankle, for which he 
was referred for an orthopedic consultation.  

On orthopedic consultation on March 24, 1971 the veteran 
reported that he had "right" ankle pain, especially after 
standing for a long period of time.  An examination revealed 
no effusion, tenderness, limitation of motion or grating.  
While the past X-rays had been essentially normal, the 
orthopedic examiner noted an impression of traumatic 
arthritis. 

In August 1971 it was noted that the veteran had a history of 
arthralgia in the ankles after walking a few blocks.  His 
left knee had been painful for more than three weeks during 
basic training.  

The veteran has a normal clinical evaluation of the lower 
extremities on separation examination in February 1972.  
Nonetheless, his separation examiner noted that:

In 1970, this patient was given the 
diagnosis of traumatic arthritis of the 
left ankle.  He was diagnosed by his 
private physician who injected the ankle 
and knee twice.  He was then referred to 
an orthopaedic.  While in the service, 
the patient was seen by the orthopaedic 
several times.  The above diagnosis was 
substantiated and was treated with heat, 
pain medications.  The patient states 
there has been no further problem since 
Dec. 1970.

The veteran was discharged from military service in April 
1972.

Treatment records developed by the Kaiser Permanente Medical 
Care Program between October 1984 and November 1986 show that 
when the veteran was seen in February 1986 he complained of 
having had a painful "corn" on the plantar aspect of the 
left hallux (great toe) since 1970 which had progressively 
worsened and was now very tender, making it difficult to 
walk.  He also complained of pain along the lateral aspect of 
the left ankle and the left foot, the onset of which was 19 
years earlier (i.e., about 1965).  Purportedly, there was no 
history of an ankle injury except that he had had ankle 
sprains in the past.  X-rays of his feet revealed bilateral 
hallux valgus and bunions.  In March 1986 he complained of 
tenderness along the left anterior talotibiale ligament of 
the left foot which possibly was neuritis.  Examination 
revealed no edema, painful motion or crepitation of the left 
ankle.  X-rays were negative.  The assessment was a painful 
calluses, and a ligamentous problem or neuritis were to be 
ruled out.  In April 1986 he underwent a left hallux (great 
toe) exostosectomy and excision of an accessory sesamoid 
bone.  

Clinical records from Kaiser Permanente from 1991 to 1993 
relate to other disorders.  

VA outpatient treatment (VAOPT) records of 1993 and 1994 show 
treatment on occasion for left knee and ankle pain.  In 
October 1993 the veteran related a history of left ankle pain 
for the past 21 years.  The assessments included a left ankle 
sprain.  In November 1993 he reported a 3 day history of left 
knee problems after "getting up from flat" (i.e., from 
lying down), following which he had felt left knee pain and 
he had been unable to extend that knee for 2 days.  A left 
knee X-ray revealed no fracture or dislocation and the 
assessment was a left knee bucket-handle tear of the medial 
meniscus.  

VA X-rays of the veteran's left knee in November 1993 
revealed a wide intercondylar notch of the left femur with 
some tibial spine spurring.  VA X-rays of his left knee 
several days later revealed mild degenerative changes 
manifested by tibial spurring and a slight irregularity of 
the anterior cortical surface of the patella.  

A December 1993 VA hospital summary shows that the veteran 
had an arthroscopy of the left knee, which revealed Grade II-
III chondromalacia with a partial anterior cruciate ligament 
tear.  The operative report indicates that there was no tear 
of the menisci.  

The veteran underwent VA domiciliary care from March to 
November 1994.  At admission it was reported that he had had 
left knee and ankle pain since 1970.  The diagnoses on an 
admission history and physical examination report included 
degenerative joint disease (DJD) of the left knee and ankle.  
X-rays in March 1994 revealed mild osteoarthritis with some 
thickening of the synovium and a questionable small loose 
body and, as to the left ankle, no fracture or dislocation 
but there was minimal spurring, posteriorly, of his calcaneus 
(the heel bone).  The discharge diagnoses included DJD of the 
left knee and ankle, as well as left posterior tibial 
tendonitis.  

VAOPT records reflect that X-rays of the veteran's knees in 
April 1994 revealed small spurs arising from the tibial 
spines, bilaterally.  A small bone fragment was seen on the 
lateral view of the left knee, projecting behind the patella 
which might represent either an osteophyte or a loose body.  
X-rays in April 1994 of his left ankle were negative.  In 
March 1995 it was noted that the day before he had been the 
victim of a "hit and run" automobile vs. pedestrian 
accident (the veteran having been the pedestrian) in which he 
sustained injuries of the right knee and left ankle.  The 
assessments included a supination injury of the left ankle.  
In December 1995 there were impressions which included 
bilateral patellofemoral pain as well as left ankle 
osteoarthritis and tendonitis.  

In December 1996 the veteran presented testimony at a 
personal hearing held by the undersigned Member of the Board 
at the local VARO.  He essentially contended that his pre-
existing left knee and ankle symptoms were aggravated during 
service.  The veteran indicated that he had been treated by 
several private physicians since military discharge, but had 
been unable to obtain copies of those medical records.  He 
further noted more recent ongoing treatment for his condition 
by VA. 

A review of the post-remand record reveals that the RO was 
unable to obtain additional treatment records from most of 
the medical providers indicated by the veteran at the 1996 
hearing.  

On VA examination in July 1997 the veteran reported having 
injured his left ankle while playing basketball about 5 
months prior to entrance in the military service.  He had 
missed work for about a week but no cast was applied.  He had 
received injections of medication, including Cortisone, into 
the left ankle and the initial swelling and soreness 
resolved.  He reported having some occasional flare-ups of 
left ankle, and sometimes left knee, problems from then until 
he was drafted into military service.  He had sought 
treatment for this left knee and ankle during service, and 
had received Cortisone shots on several occasions.  He 
apparently had been told that he had tenosynovitis of the 
left ankle.  

The veteran also reported that after service, in 1972, he had 
injured his left ankle while biking and had again received 
Cortisone shots from a private physician.  He had had a left 
knee injury in 1993, which occurred when lying on his back 
and subsequently had left knee surgery.  He indicated that 
his right knee took the brunt of trauma in the 1995 car 
versus pedestrian accident but there had been no fracture. 

X-rays of both knees were compared with previous ones taken 
in 1993.  His recent X-rays showed normal knee joints, 
bilaterally.  There was, however, some evidence of 
degenerative arthrosis in a symmetrical fashion.  In 
particular, there was no change to the findings of minimal 
DJD on the left knee since 1993.  There was no evidence of 
patellar problems.  X-rays of the left ankle showed a well-
preserved ankle mortise with no bone or joint problems which 
was essentially unchanged as compared to the reported normal 
left ankle series done in 1993.  

The relevant impressions were a history of preservice left 
ankle and knee injuries, probably a strain, with reported 
resolution of symptoms after a week; a history of recurrent 
left ankle symptoms, diagnosed as posterior tibial 
tenosynovitis inservice, without evidence on current 
examination of objective left ankle pathology; arthroscopic 
evidence of left knee chondromalacia patella since 1993 with 
clinical symptoms upon activity but no objective evidence on 
current examination of any knee pathology.  

VA X-rays of both of the veteran's knees in December 1997 
revealed bilateral patellae spur formations, anteriorly and 
posteriorly, more prominent on the left; and mild 
degenerative changes of both knee joints, more prominent on 
the left.  VA X-rays in March and May 1998 revealed 
degenerative changes of the left knee which were describe in 
a June 1998 X-ray report as moderately severe degenerative 
changes.  

Analysis

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
there is no evidence that the veteran ever engaged in combat 
with the enemy.

i.  Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinksi, 1 Vet. App. 225, 227 (1991).  The 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service, 
and if the government meets this requirement, by showing that 
the condition was not aggravated in service.  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting WEBSTER'S 
NEW WORLD DICTIONARY 1461 (3rd Coll. Ed. 1988)); see also 
Gahman v. West, 13 Vet. App 148, 150 (1999).

The determination of whether there is clear and unmistakable 
evidence that a left ankle or knee injury existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (1999).

Initially, the Board observes that the clinical history 
related at service discharge of a diagnosis of traumatic 
arthritis having been rendered prior to military service is 
incorrect.  Although the statement from Dr. M. B. indicates 
that the veteran was treated several months prior to service 
for an acute ankle sprain with pain radiating to the left 
knee, no active pathology or disability was identified at 
that time.  Moreover, the veteran was shown to have a normal 
clinical evaluation of the lower extremities on induction 
examination in October 1970.  In the absence of clear and 
unmistakable evidence that the veteran manifested an 
identifiable disability of the left ankle and knee prior to 
entry, the Board finds that the presumption of soundness has 
not been rebutted.

ii.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  Where a 
veteran has served for 90 days or more during a period of war 
or following peacetime service on or after January 1, 1947, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Again, the Board points out that the clinical history noted 
at service discharge of a preservice diagnosis of traumatic 
arthritis of the left ankle is incorrect.  There was only a 
preservice diagnosis of an acute left ankle sprain and there 
was no left knee pathology.  Moreover, the service discharge 
clinical history of an inservice substantiation of the 
diagnosis of traumatic arthritis is also incorrect.  

In this regard, the possible existence of arthritis was 
entertained during service.  For example, at the time of the 
veteran's second consultation in November 1970 arthritis was 
to be ruled out, a November 1970 X-ray report notes a history 
of arthritis, and there was an impression of traumatic 
arthritis in a March 1971 entry.  However, all X-rays of the 
veteran's left knee and left ankle during service were 
negative for arthritis.  Consequently, it is clear that each 
of the noted impressions of traumatic arthritis were based 
upon incorrect histories, noted during service, of preservice 
traumatic arthritis.  

There was also an impression of questionable tenosynovitis of 
the left ankle in March 1971 but this, as with the 
assessments or impressions of arthritis, was not supported by 
the other medical evidence in existence at that time, 
including physical examination findings and X-ray studies.  
The presence of chronic tenosynovitis was not confirmed in 
the service medical records.  

The veteran was treated on numerous occasions for left ankle 
and knee pain during military service, but physical 
examination and X-ray findings were consistently negative.  
It is noteworthy that the March 1971 examinations also 
yielded normal clinical and X-ray findings.  Moreover, the 
February 1972 separation examination report does not list 
traumatic arthritis as a defect but rather notes a history, 
albeit an inaccurate one, of traumatic arthritis.  
Accordingly, the Board finds that there is no competent 
medical evidence of the incurrence of arthritis, traumatic or 
otherwise, or chronic tenosynovitis in service.

While the veteran alleges treatment for arthritis by private 
doctors immediately following service and thereafter, there 
is no competent medical evidence of arthritis, supported by 
X-ray evidence, until the early 1990s, over 20 years 
following military discharge.  Moreover, the veteran has had 
various intercurrent lower extremity traumas following 
military discharge, to include two left ankle injuries 
(during a bicycle ride in 1972 shortly after service and his 
being hit in a car accident in 1995) and two left knee 
injuries (in 1993 and the car accident in 1995).  The fact 
that X-ray evidence of arthritis of the left knee is not 
shown until after these intercurrent injuries also weighs 
heavily against his claim, as does the fact the current left 
knee arthritis has been diagnosed as degenerative, and not as 
traumatic in origin.  

Lastly, the Board observes that X-rays have never documented 
the presence of arthritis, either during service or 
thereafter, in the veteran's left ankle.  While X-rays in 
March 1994 revealed minimal spurring of the calcaneus, as 
noted above the calcaneus is the heel and not the ankle 
joint.  

Under these circumstances, the claims must be denied.

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.


ORDER

Service connection for tenosynovitis of the left knee and 
ankle is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

